DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II (Claims 1, 4-8) in the reply filed on 04/10/2022 is acknowledged.
However, upon further consideration after search, Claims 2-3 are not found to be burdensome for examination. Therefore, the restriction requirement is hereby withdrawn.  

Status of the Claims
Claims 1-8 are pending. 
Claims 1-8 are rejected. 

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Claim 4 recites, “said row second rollers”, which should be –said second rollers--.
Claim 7 recites, “a second shaft portion protruded from one side thereof axially connected to said first shaft portion with a shaft device”, which should be -- a second shaft portion protruded from one side thereof, and the second shaft portion is axially connected to said first shaft portion with a shaft device--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the section”, which lacks antecedent basis in the claim. 
Claim 4 recites, “an angle of less than 180 degrees is formed between the section of said first wheel body of said first rotating wheel and the section of said second wheel body of said second rotating wheel, so that said first rollers and said row second rollers are set at an angle of 180 degrees” which is unclear. The respective terms “the section” lack antecedent bases in the claim, making the intended meaning of the cited phrasing indiscernible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Chiu (US 2019/0360574).
Regarding the claims, Chiu discloses the following: 
1. A backlash-free double row roller cam transmission mechanism, comprising: a first passive wheel (1) comprising a first rotating wheel and a plurality of first rollers (12), said first rotating wheel comprising a first wheel body providing a circular periphery, said first rollers being pivotally arranged on the circular periphery of said first wheel body away (i.e., angled away) from the center of said first passive wheel (1); a second passive wheel (2) comprising a second rotating wheel and a plurality of second rollers (22), said second rotating wheel comprising a second wheel body providing a circular periphery, said second rollers being pivotally arranged on the circular periphery of said second wheel body away from the center of said second passive wheel (2); and a transmission camshaft (3) connected between said first passive wheel and said second passive wheel (figs. 6-7), said transmission camshaft comprising a spiral protrusion (32), said spiral protrusion comprising an inner surface (321) and an outer surface (322) respectively located on two opposite sides thereof (fig. 7), said inner surface being abutted against said first rollers of said first passive wheel, said outer surface being abutted against said second rollers of said second passive wheel (para. 14); wherein when said transmission camshaft is driven, said first passive wheel and said second passive wheel are relatively pivoted, and the reverse thrust of said first rollers and said second rollers is generated by the principle of oblique wedge adjustment, thereby eliminating the backlash between said first rollers and said inner surface and the backlash between said second rollers and said outer surface.

    PNG
    media_image1.png
    739
    791
    media_image1.png
    Greyscale

2. The backlash-free double row roller cam transmission mechanism as claimed in claim 1, wherein said first passive wheel (1) is connected with said second passive wheel (2); said first rollers (12) are pivotally arranged on a first outer peripheral edge (112) at an outer edge (fig. 3) of said first wheel body (1); said second rollers (22) are pivotally arranged on a second outer peripheral edge (212) at an outer edge (fig. 3) of said second wheel body (2); the section of said first wheel body of said first rotating wheel and the section of said second wheel body of said second rotating wheel are parallel (the phrasing is unclear, but as best understood is met by the art as shown in figs. 2-3), so that said first rollers (12) and said second rollers (22) are arranged side by side (fig. 3).  

    PNG
    media_image2.png
    666
    428
    media_image2.png
    Greyscale

3. The backlash-free double row roller cam transmission mechanism as claimed in claim 2, wherein said first rotating wheel (1) comprises a first shaft portion (113) protruded from one side thereof (fig. 2); said second rotating wheel (2) comprises a shaft hole (213) located on one side thereof (fig. 2) and pivotally connected to said first shaft portion (para. 13).

    PNG
    media_image3.png
    495
    656
    media_image3.png
    Greyscale

4. The backlash-free double row roller cam transmission mechanism as claimed in claim 1, wherein said first passive wheel (1) is connected (via 113) with said second passive wheel (2); said first rollers (12) are pivotally arranged on a first outer peripheral edge at an outer edge of said first wheel body (1); said second rollers (22) are pivotally arranged on a second outer peripheral edge at an outer edge of said second wheel body (2); an angle of less than 180 degrees is formed between the section of said first wheel body of said first rotating wheel and the section of said second wheel body of said second rotating wheel, so that said first rollers and said row second rollers are set at an angle of 180 degrees (the phrasing is unclear, but as best understood, is met by the art as shown in fig. 7 and described by para. 18).  
5, The backlash-free double row roller cam transmission mechanism as claimed in claim 4, wherein said first rotating wheel (1) comprises a first shaft portion (113) protruded from one side thereof; said second rotating wheel (2) comprises a shaft hole (213) located on one side thereof (fig. 2) and pivotally connected (para. 13) to said first shaft portion (113).  
8. The backlash-free double row roller cam transmission mechanism as claimed in claim 1, wherein said first wheel body (1) comprises a first side edge located at an outer side thereof, and a first inclined surface (112’) located on said first side edge; said first rollers (12) are pivotally arranged on said first inclined surface (112’); said second wheel body (2) comprises a second side edge located at an outer side thereof, and a second inclined surface (212’) located on said second side edge opposite to (fig. 7) said first inclined surface (112’); said second rollers (22) are pivotally arranged on said second inclined surface (212’); a gap (fig. 7 meets the limitation in that there is a gap between any roller 12 and its closest adjacent roller 22, or a gap between any roller 12 and any other nearby roller 22) is formed between said first rollers (12) of said first rotating wheel (1) and said second rollers (22) of said second rotating wheel (2); said transmission camshaft (3) is located at one side in said gap (by fig. 6, 32 will be within the gap between a roller 12 and a nearby roller 22) between said first passive wheel (1) and said second passive wheel (2).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chen (US 2008/0105072).
Regarding the claims, Chen discloses the following: 
1. A backlash-free double row roller cam transmission mechanism, comprising: a first passive wheel (33) comprising a first rotating wheel and a plurality of first rollers (332), said first rotating wheel comprising a first wheel body providing a circular periphery, said first rollers being pivotally arranged on the circular periphery of said first wheel body away (i.e., axially away) from the center of said first passive wheel (33); a second passive wheel (34) comprising a second rotating wheel and a plurality of second rollers (342), said second rotating wheel comprising a second wheel body providing a circular periphery, said second rollers being pivotally arranged on the circular periphery of said second wheel body away from the center of said second passive wheel (34); and a transmission camshaft (22) connected between said first passive wheel and said second passive wheel, said transmission camshaft comprising a spiral protrusion (24), said spiral protrusion comprising an inner surface and an outer surface respectively located on two opposite sides thereof (fig. 4), said inner surface being abutted against said first rollers of said first passive wheel, said outer surface being abutted against said second rollers of said second passive wheel (fig. 4); wherein when said transmission camshaft is driven, said first passive wheel and said second passive wheel are relatively pivoted, and the reverse thrust of said first rollers and said second rollers is generated by the principle of oblique wedge adjustment, thereby eliminating the backlash between said first rollers and said inner surface and the backlash between said second rollers and said outer surface.

    PNG
    media_image4.png
    884
    773
    media_image4.png
    Greyscale

6. The backlash-free double row roller cam transmission mechanism as claimed in claim 1, wherein a gap (fig. 4 shows space between 33, 34) is formed between said first rollers (332) of said first rotating wheel (33) and said second rollers (342) of said second rotating wheel (34); said first rollers (332) are pivotally arranged on a first outer peripheral edge at an outer edge (fig. 4) of said first wheel body (33); said second rollers (342) are pivotally arranged on a second outer peripheral edge at an outer edge (fig. 4) of said second wheel body (34); said first wheel body (e.g., 331) of said first rotating wheel is parallel to said second wheel body (e.g., 341) of said second rotating wheel; said transmission camshaft (22) is located at one side in said gap between said first passive wheel and said second passive wheel (fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2019/0360574), in view of Spanedda et al. (US 2018/0328477).
Regarding claim 7, Chiu discloses the backlash-free double row roller cam transmission mechanism as claimed in claim 6, but does not disclose wherein said first rotating wheel comprises a first shaft portion protruded from one side thereof; said second rotating wheel comprises a second shaft portion protruded from one side thereof axially connected to said first shaft portion with a shaft device.  
Spanedda teaches a first rotating wheel (204) comprises a first shaft portion protruded from one side thereof (fig. 4); a second rotating wheel (208) comprises a second shaft portion protruded from one side thereof (fig. 4) axially connected to said first shaft portion (fig. 4) with a shaft device (figs. 5 and 7B show the coupling mechanism on the interior faces of the wheels). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective to use the configuration of abutting wheel-faces as taught by Spanedda in combination with the disclosed bearing-tooth gearing structure of Chiu, for the purpose of providing a more mechanically rigid or stable wheel structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brackett (US 4,685,346) shows, in fig. 7, two wheels with respective rollers mounted on the angled surfaces of the wheels. 

    PNG
    media_image5.png
    611
    430
    media_image5.png
    Greyscale

Chen (US 2008/0105072) shows, in at least fig. 6, two wheels with respective rollers mounted on the interior faces of the wheels. 

    PNG
    media_image4.png
    884
    773
    media_image4.png
    Greyscale

Stegwart (GB 237252) shows, in at least figs. 7-8, two wheels with respective rollers mounted on the angled outer faces of the wheels. 

    PNG
    media_image6.png
    532
    230
    media_image6.png
    Greyscale

Andrews (US 1,479,167) shows, in at least fig. 3, two wheels with respective rollers on the interior surfaces of the wheels. 

    PNG
    media_image7.png
    381
    582
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658